                                      1 J Christopher Jorgensen
                                      2 Nevada  Bar No. 5382
                                        Matthew R. Tsai
                                      3 Nevada Bar No. 14290
                                        LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                      4 3993 Howard Hughes Parkway, Suite 600
                                        Las Vegas, NV 89169
                                      5 Phone: (702) 949-8200
                                        Email: cjorgensen@lrrc.com
                                      6 Email: mtsai@lrrc.com
                                      7 Attorneys for Defendant
                                        Barclays Bank of Delaware
                                      8                               UNITED STATES DISTRICT COURT
                                      9                                    DISTRICT OF NEVADA

                                     10 MATTHEW NELSON,                                      Case No. 2:19-cv-01792-APG-EJY

                                     11            Plaintiff,
                                                                                             JOINT MOTION AND ORDER FOR
                                     12 vs.                                                  EXTENSION OF TIME FOR
3993 Howard Hughes Pkwy, Suite 600




                                                                                             DEFENDANT BARCLAYS BANK
                                     13 RAUSCH, STURM, ISRAEL, EMERSON &                     DELAWARE TO ANSWER OR
                                        HORNIK, LLP, BARCLAYS BANK OF                        OTHERWISE RESPOND TO
Las Vegas, NV 89169-5996




                                     14 DELAWARE,  EXPERIAN INFORMATION                      COMPLAINT
                                        SOLUTIONS, INC., EQUIFAX
                                     15 INFORMATION   SERVICES, INC., and
                                        TRANSUNION, LLC                                                [THIRD REQUEST]
                                     16      Defendants.
                                     17
                                     18            COMES NOW Defendant Barclays Bank Delaware (“Barclays”), and Plaintiff
                                     19 Matthew Nelson (“Plaintiff”), by counsel and pursuant to Local Rule IA 6-1, jointly move for
                                     20 an extension as follows:
                                     21                                STATEMENT OF JOINT MOTION
                                     22            1.      The Complaint in this action was filed on October 15, 2019 in the United States
                                     23 District Court for the District of Nevada captioned Matthew Nelson v. Rausch, 2:19-cv-01792-
                                     24 APG-EJY.
                                     25            2.      Barclays’ answer or other response to the Complaint was initially due on
                                     26 November 12, 2019.
                                     27            3.      At that time, Barclays had recently retained counsel in the above-captioned
                                     28 lawsuit and was in the process of reviewing the claims in Plaintiff’s Complaint and was


                                          110180325.1
                                      1 gathering documents, which required additional time.
                                      2            4.    On November 1, 2019, Barclays filed an Emergency Motion for Extension of
                                      3 Time for Defendant Barclays Bank of Delaware to Answer or Otherwise Respond to
                                      4 Complaint (“Motion”) (ECF No. 8), and this Court granted Barclay’s Motion (the “First
                                      5 Request”), extending the time within which Barclays was to respond to the Complaint until
                                      6 December 12, 2019. (ECF No. 15).
                                      7            5.    During the holidays and while the parties engaged in settlement discussions, the
                                      8 parties agreed to jointly move to extend the deadline through and until January 9, 2020 (the
                                      9 “Second Request”), which this Court granted. (ECF No. 24).
                                     10            6.    Now, further good cause exists to extend Barclays’ deadline to respond to the
                                     11 Complaint by an additional fourteen (14) days. Namely, Barclays; defendant Rausch, Sturm,
                                     12 Israel, Emerson & Hornik, LLP (“RS”); and Plaintiff have been engaging in settlement
3993 Howard Hughes Pkwy, Suite 600




                                     13 discussions and are close to reaching an agreement that would resolve Plaintiff’s claims against
Las Vegas, NV 89169-5996




                                     14 both RS and Barclays. The parties anticipate that a settlement agreement will be reached within
                                     15 the next 14 days.
                                     16            7.    Counsel for Plaintiff and counsel for Barclays have agreed to extend the
                                     17 deadline in which Defendant has to answer or otherwise respond to Plaintiff’s Complaint by an
                                     18 additional fourteen (14) days, through and until January 23, 2020.
                                     19            8.    This joint motion is filed in good faith and not intended to cause delay and will
                                     20 not prejudice any other party to the case.
                                     21 / / /
                                     22 / / /
                                     23 / / /
                                     24 / / /
                                     25 / / /
                                     26 / / /
                                     27 / / /
                                     28 / / /
                                          110180325.1                                     2
                                      1            9.   This is the third request for extension of time for Barclays to respond to the
                                      2 Complaint.
                                      3 DATED: January 7, 2020                           DATED: January 7, 2020
                                      4 LEWIS ROCA ROTHERGER CHRISTIE LLP THE LAW OFFICE OF VERNON NELSON
                                      5
                                          /s/ Matthew R. Tsai          .               /s/ Vernon A. Nelson              .
                                      6 J Christopher Jorgensen (NV Bar #5382)         Vernon A. Nelson (NV Bar #6434)
                                          Matthew R. Tsai (NV Bar #14290)              6787 W. Tropicana Avenue, Suite 103
                                      7 3993 Howard Hughes Parkway, Suite 600          Las Vegas, NV 89103
                                          Las Vegas, NV 89169
                                      8                                                Counsel for Plaintiff Matthew Nelson
                                          Counsel for Defendant
                                      9   Barclays Bank of Delaware
                                     10
                                     11                                               IT IS SO ORDERED.
                                     12
3993 Howard Hughes Pkwy, Suite 600




                                     13                                               UNITED STATES MAGISTRATE JUDGE
Las Vegas, NV 89169-5996




                                     14                                               DATED:      January 8, 2020

                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                          110180325.1                                  3
